Amendment to the AMERICAN BEACON FUNDS AMERICAN BEACON MILEAGE FUNDS AMERICAN BEACON SELECT FUNDS AMERICAN BEACON MASTER TRUST MANAGEMENT AGREEMENT The attached amended Schedule A replaces Schedule A of the Management Agreement dated September 12, 2008 (the “Agreement”) by and between the American Beacon Funds, the American Beacon Mileage Funds, the American Beacon Select Funds and the American Beacon Master Trust, each a Massachusetts business trust (each, a “Trust”), on behalf of each Fund of a Trust listed on Schedule A hereto, as may be amended from time to time (each, a “Fund”), and American Beacon Advisors, Inc., a Delaware corporation (“Manager”). Dated: March , 2010 AMERICAN BEACON FUNDS AMERICAN BEACON MILEAGE FUNDS AMERICAN BEACON SELECT FUNDS AMERICAN BEACON MASTER TRUST By: Rosemary K. Behan Vice President and Secretary AMERICAN BEACON ADVISORS, INC. By: William F. Quinn Executive Chairman Amended Schedule A to the AMERICAN BEACON FUNDS AMERICAN BEACON MILEAGE FUNDS AMERICAN BEACON SELECT FUNDS AMERICAN BEACON MASTER TRUST MANAGEMENT AGREEMENT I.Management Fees A.American Beacon
